DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
Claims 1, 3, and 5-6 (as presented on 09/29/2021) remain pending in the application.

Applicants arguments dated 03/07/2022 concerning the rejections of record under 35 USC § 103 are not persuasive for the reasons discussed in greater detail below. Accordingly, the rejection of Claims 1 and 5-6 under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2013048190 A) in view of Watanabe et al. (US 2002/0034655 A1) and the rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Kato in view of Watanabe and further in view of Liu et al. (“Novel Bipolar Host Materials…” 2012) when taken with the evidence of Liu et al. (“Prediction and Design of Efficient Exciplex Emitters…” 2015) as previously set forth in the Non-Final Office Action mailed 12/08/2021 are herein maintained. 

Response to Arguments
Applicants arguments on Pages 2-13 of the response dated 03/07/2022 with respect to the rejection of the claims under 35 USC § 103 in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 8-11 of the reply that the instantly claimed CD-1 would not have been obvious from Kato even though Kato discloses a genus Formula (2). Applicant submits that Kato provides no desirability to select a trifluoromethyl in the modification of D-58. Applicant contends that the Office Action articulates no reason why a person of ordinary skill in the art would 5 as a replacement for –CN in D-58 and asserts that merely listing a perfluoroalkyl group as one option of R5 is not sufficient. 
Examiner’s Response – The Examiner respectfully disagrees. It is noted that the modification of D-58 to achieve a compound equivalent to the instant CD-1 is based on the KSR rationale of a simple substitution of one known element for another to obtain predictable results. The following inquiries are required: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(B). As outlined in greater detail in the previous Office Action and below, Kato teaches the compound D-58 which is similar to the compounds of the instant claim but it not equivalent. Specifically, D-58 differs from CD-1 of the instant claim in that it includes a –CN group instead of a –CF3 group (corresponds to item (1) above). Kato’s compound D-58 is a compound according to Formula (2) wherein Q5 is C-R5 such that R5 is a cyano group. Kato teaches that R5 may also be a perfluoroalkyl group and Kato suggests that suitable perfluoroalkyl groups include a trifluoromethyl (corresponds to item (2) above). Given the general formula and teachings of Kato, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the cyano group in D-58 for a trifluoromethyl group since Kato suggests that –CF3 may 5 group in a structure of Formula (2). The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonable expect the predictable result that the modified compound would remain useful in the light emitting layer of the OLED of Kato and would possess the benefits taught by Kato (corresponds to item (3) above). Accordingly, the Examiner maintains the position that it would have been obvious to form CD-1 by substituting a single substituent (–CN) in the explicitly disclosed compound D-58 for a known substituent (–CF3). It is noted that the KSR simple substitution rationale itself provides the motivation for the modification. It is not necessary for the prior art to explicitly suggest a motivation (i.e. a desirability) for the modification according to the inquiries listed above. 
Applicant’s Argument – Applicant argues on Pages 11-13 of the reply that the previous Office Action states that the combination of metal complex and host would have been obvious because the selection of a single preferred embodiment from a finite number (101) of identified, predictable solutions of a compound according to the general formula is within the ambit of one of ordinary skill in the pertinent art. Applicant asserts that given possible modifications within the scope of Formula (2) of Kato, possible solutions of Kato are not only the 101 exemplified compounds but are rather infinite and therefore it would not have been obvious to select D-58MOD from such an infinite number of solutions. 
Examiner’s Response – First, it is noted that the portion of the Office Action cited above is not included in the rejection of record but rather in the response to arguments. Specifically, the statement was made reply to Applicants previous argument that Kato teaches a large number of phosphorescent metal complexes wherein the Applicant explicitly pointed to the 101 exemplary compounds. The Examiner was merely noting that it would have been obvious to one of ordinary 
Examiner’s Response – Second, Applicant’s arguments regarding Formula (2) encompassing an infinite number of compounds is not found persuasive. The Examiner agrees that Formula (2) encompasses more than the 101 exemplified compounds. However, Formula (2) itself is not the basis for the compound D-58MOD. That is to say, the rejection of record does NOT start with Formula (2), subsequently identifying each and every variable from the lists of suitable groups provided in Kato. Rather, as discussed in detail above, the rejection of record is based on a single modification of the preferred compound D-58 based teachings of the general Formula (2). Therefore, the Examiner maintains that the compound D-58MOD would have been obvious based on the teachings of Kato. Applicant has not shown that the proposed single modification (i.e. the substitution of –CN for –CF3) would make the compound unfit for use in Kato’s EL devices nor has Applicant provided evidence of secondary considerations such as unexpected results stemming from the selection of a trifluoromethyl. 
Applicant’s Argument – Applicant argues on Page 13 of the reply that dependent Claims 3 and 5-6 are patentable by virtue of their dependency from Claim 1 discussed above. 
Examiner’s Response – Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.


Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2013048190 A), herein after "Kato-JP", in view of Watanabe et al. (US 2002/0034655 A1), hereinafter “Watanabe”. A machine translation of Kato-JP is provided with this Office Action and is referred to herein for citations as “Kato-MT”.
Regarding Claim 1, Kato teaches a luminescent thin film for use in a light emitting layer of an organic EL element wherein the thin film comprises at least one kind of host compound and a phosphorescent light emitting dopant (Kato-MT – see [0022]). Said elements have a low 
The phosphorescent dopant is preferably a metal complex according to Kato’s general Formula (2) (Kato-MT – see [0022]), reproduced below (Kato-JP – see Pg. 7). Kato also teaches specific examples of metal complexes according to Formula (2) including compound D-58 (Kato-JP – see Pg. 26).

Formula (2): 
    PNG
    media_image1.png
    332
    522
    media_image1.png
    Greyscale
 D-58: 
    PNG
    media_image2.png
    246
    406
    media_image2.png
    Greyscale


Kato’s D-58 is not a compound according to the instant claim. However, note that Kato’s D-58 is a compound according to the above Formula (2) wherein Q5 is C-R5 such that R5 is a cyano group (Kato-MT – see [0013]). R5 may also be a perfluoroalkyl group (Kato-MT – see [0013]) and Kato suggests that suitable perfluoroalkyl groups include a trifluoromethyl (Kato-MT – see [0037] & [0040]). Therefore, given the general formula and teachings of Kato, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the cyano group in D-58 for a trifluoromethyl group since Kato suggests that –CF3 may suitably be selected as the R5 group in a structure of Formula (2). The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonable expect the predictable result that the modified compound would remain useful in the light emitting layer of the OLED of Kato and would possess the benefits taught by Kato. See MPEP § 2143 (B).


Instant: 
    PNG
    media_image3.png
    151
    245
    media_image3.png
    Greyscale
    D-58MOD: 
    PNG
    media_image4.png
    318
    496
    media_image4.png
    Greyscale


With respect to the host compound of the luminescent thin film, Kato discloses that the host compound for use in the light emitting layer of the present invention is not particularly limited but Kato does suggest that carbazole derivatives and triarylamine derivatives are suitable (Kato-MT – see [0023]). Kato does not teach a thin film comprising a host that forms an exciplex with the phosphorescent metal complex.
In the analogous art of organic electroluminescence (EL) elements, Watanabe teaches a luminescent thin film for use in the light emitting layer of an organic EL element comprising an iridium-based phosphorescent metal complex at a concentration of 0.5 to 8 wt% and a carbasol compound as a main component (see Abstract). As a preferred embodiment of said carbasol compound, Watanabe suggests 4,4',4"-tri(N-carbasolyl)triphenylamine, hereinafter TCTA, is suitable for use as the host material for the iridium complex and enables the formation of an organic EL element which can emit light for a long time period (see [0028] and [0043]). The structure of TCTA is displayed below (see [0052]) for comparison to compound H-1 of the instant claim. Note that TCTA is equivalent to H-1. 

Instant: 
    PNG
    media_image5.png
    220
    251
    media_image5.png
    Greyscale
   Watanabe’s TCTA: 
    PNG
    media_image6.png
    284
    322
    media_image6.png
    Greyscale


Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the luminescent thin film of Kato with D-58MOD as the phosphorescent metal complex at a concentration between 0.5 and 8 wt% and Watanabe’s TCTA as a carbazole/triarylamine-derivative host because Watanabe teaches TCTA may suitably be selected as a host material for iridium phosphorescent complexes in the light emitting layer of an organic EL device. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Additionally, Watanabe teaches that light emitting layers comprising TCTA and an iridium complex in the above concentration range yields a device with prolonged lifetime (see [0043]) and therefore one of ordinary skill in the art would reasonably expect that forming the luminescent thin film of Kato with 0.5-8 wt% D-58 as the phosphorescent metal complex and Watanabe’s TCTA as the host would yield the benefit of prolonged organic EL lifetime, as described above.
Kato in view of Watanabe appears silent with respect to the property wherein the thin film includes a blue phosphorescent element. However, since Kato in view of Watanabe teaches a luminescent thin film comprising a phosphorescent metal complex D-58MOD which is identical to the complex CD-1 of the instant specification, the property of a luminescent thin film for a blue phosphorescent elements is considered to be inherent, absent evidence otherwise.
Kato in view of Watanabe also appears silent with respect to the property wherein the host compound forms an exciplex with the phosphorescent metal complex. However, since the 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structures recited in the prior art reference are substantially identical to those of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112. 

Regarding Claim 5, Kato in view of Watanabe teaches the luminescent thin film described in Claim 1 as discussed above. Kato in view of Watanabe appears silent with respect to the property wherein the luminescent thin film satisfies the Expression (1): [LUMO(D) - HOMO(H)] - [Si(min)] < 0 (eV). However, since the prior art combination teaches a luminescent thin film comprising a phosphorescent metal complex D-58 (equivalent to CD-1) and a host compound TCTA, identical to host compound H-1 of the first embodiment of the instant specification, the property of a host compound that forms an exciplex with the phosphorescent metal complex is considered to be inherent, absent evidence otherwise.
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112. 

Regarding Claim 6, Kato in view of Watanabe teaches the luminescent thin film according to Claim 1 above. Furthermore, Kato teaches an organic electroluminescent element . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2013048190 A), herein after "Kato-JP", in view of Watanabe et al. (US 2002/0034655 A1), hereinafter “Watanabe”, as applied to Claim 1 above, and further in view of Liu et al. (“Novel Bipolar Host Materials Based on 1,3,5-triazine Derivatives for Highly Efficient Phosphorescent OLEDs with Extremely Low Efficiency Roll-Off” Phys Chem Chem Phys (14). Pg. 14255-14261. 2012.), hereinafter “Liu-2012”, when taken with the evidence of Liu et al. (“Prediction and Design of Efficient Exciplex Emitters for High-Efficiency, Thermally Activated Delayed-Fluorescence Organic Light-Emitting Diodes” Adv Mater (27). Pg. 2378-2383. 2015.), hereinafter “Liu-2015”. 
Regarding 3, Kato in view of Watanabe teaches the luminescent thin film described in Claim 1 above with a phosphorescent metal complex D-58MOD that forms an exciplex with the host of TCTA. Kato also teaches that the inventive luminescent thin film for the light emitting layer of an organic EL element may contain conventionally known light emitting hosts in combination of two or more (Kato-MT – see [0023]). However, Kato in view of Watanabe does not teach a luminescent thin film comprising two kinds of host compounds consisting of the combinations explicitly defined in the instant claim. 
In the analogous art of phosphorescent organic light-emitting diodes (PhOLEDs), Liu-2012 teaches a carbazole-based bipolar host material 3-(4,6-diphenyl-1,3,5-triazin-2-yl)-9-phenyl-9H-carbazole (see Abstract), referred to herein as DPTPCz and displayed below (see Pg. 14256)
Liu-2012’s DPTPCz: 
    PNG
    media_image7.png
    222
    272
    media_image7.png
    Greyscale


Liu-2012 suggests that the DPTPCz compound, when used as a host for an iridium based blue phosphorescent material (FIrpic) (see Pg. 14258 – Electroluminescent Properties), creates a PhOLED with good maximum external quantum efficiencies and is therefore a promising bipolar host material (see Abstract). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the single host luminescent thin film of Kato in view of Watanabe by adding an additional host compound DPTPCz as suggested by Liu-2012. One would have done so with the reasonable expectation is success in practicing the invention of Kato in view of Watanabe while obtaining the benefit of improved external quantum efficiency provided by DPTPCz as suggested by Liu-2012. 
The luminescent thin of Kato in view of Watanabe and Liu-2012 includes TCTA and DPTPCz as host materials, which are equivalent to the first combination of the instant claim (H-11 + H-1). 
Instant: 
    PNG
    media_image8.png
    234
    505
    media_image8.png
    Greyscale

      Prior Art:   
    PNG
    media_image7.png
    222
    272
    media_image7.png
    Greyscale
 +  
    PNG
    media_image6.png
    284
    322
    media_image6.png
    Greyscale
(TCTA)

As evidenced by Liu-2015, TCTA and DPTPCz are capable of forming an exciplex with each other (see Pg. 2378). Accordingly, the luminescent thin film of the prior art combination above is regarded to meet the limitation of the instant claim wherein the second host compound is capable of forming an exciplex with the host compound. 







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789